Citation Nr: 1726152	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 through September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Original jurisdiction of this matter was transferred subsequently to the RO in Honolulu, Hawaii.

The Veteran's testimony was received during an August 2011 Travel Board hearing.  A transcript of that testimony is associated with the record.

In October 2011 decision and remand, the Board determined that new and material evidence was received and reopened the issue of the Veteran's entitlement to service connection for a low back disorder.  The substantive service connection issue was remanded, however, for further development, to include:  obtaining records for reported treatment since May 2011 at the VA Medical Center (VAMC) in Honolulu, Hawaii; arranging the Veteran to undergo a VA examination of his claimed back disorder; and, readjudication of the issue by the Agency of Original Jurisdiction (AOJ).

The Board determined also that the evidence warranted that the Veteran's claim for service connection for PTSD be expanded to include service connection for other possible acquired psychiatric disorders shown in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Having expanded the scope of the Veteran's psychiatric claim, the Board ordered further development of those claims, to include:  obtaining records for identified treatment at the VAMC in Honolulu, Hawaii since May 2011; contacting the Veteran to obtain additional information concerning his claimed in-service stressors; affording the Veteran a VA mental health examination; performing any other development deemed necessary; and, readjudication of the issue by the AOJ.

After efforts to comply with the foregoing remand actions were undertaken by the AOJ, the matter was returned to the Board.  In March 2014, the Board determined that still additional development was needed.  Such development was to include:  obtaining the Veteran's disability records from the Social Security Administration (SSA); obtaining records for reported VA treatment since 1990; obtaining an addendum opinion from the same VA examiner who conducted the December 2011 VA psychiatric examination (or arranging a new VA examination if needed); and, readjudication of the issues by the AOJ.  The ordered development has been performed and the matter now returns to the Board for de novo review.

As a final preliminary matter, the Board observes that the Veteran was notified in a September 2012 letter that the Veterans Law Judge (VLJ) who presided over the August 2011 hearing was no longer employed at the Board.  In accordance with the regulations, the Veteran was given the opportunity to request a new Board hearing, to be held before a currently sitting member of the Board.  38 C.F.R. §§ 20.700-717 (2016).  The Veteran did not respond to the notice.  Moreover, neither he nor his representative has asked that a new hearing be scheduled.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran has schizoaffective disorder, bipolar type that at least as likely as not had its initial onset during his active duty service.

3.  The Veteran has lumbar spine degeneration that was neither sustained during his active duty service nor caused by an injury or event that occurred during service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for schizoaffective disorder, bipolar type are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a low back disorder are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Letters mailed to the Veteran in July 2006 and June 2007 notified the Veteran of the information and evidence needed to substantiate his claims, and also, explained the process by which VA assigns disability ratings and effective dates.  Thus, VA's duty to notify the Veteran has been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claims.  His claim submissions, lay statements, VA treatment records, identified and relevant private treatment records, and Social Security records have been obtained and associated with the record.  A transcript of his Board hearing is associated with the record.  The Veteran was afforded a VA psychiatric examination in December 2011 and an addendum opinion was also obtained in May 2014.  The Board also sought and obtained medical expert opinions concerning the etiology of the Veteran's psychiatric disorder in May 2016, September 2016, and April 2017.  The findings and opinions stated in the reports for those VA examinations and expert opinions, considered along with the other evidence of record, are fully adequate for the purposes of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).

Service connection for certain listed chronic diseases, such as psychoses, may be awarded on a presumptive basis and will be presumed to have been incurred during active duty service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (a) (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2016).

Service connection may also be granted for a disease that is first diagnosed after separation when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d) (2016).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2016).


	A.  PTSD and Other Acquired Psychiatric Disorders

In support of his claim, the Veteran has stated in his claim submissions that he has PTSD that is attributable to various in-service stressors.  In his August 2008 Notice of Disagreement, he asserts that he was subject to constant North Korean propaganda that was broadcast over loudspeakers and in balloons that purportedly instructed South Korean soldiers to kill American soldiers.  The Veteran asserted also that he was in the vicinity of when a missile exploded during disposal.  He reported also that he was in the area when a claymore mine exploded, which in turn set off a "daisy chain" of other mine explosions along the demilitarized zone (DMZ), also during service in Korea.  The Veteran also reported that he was physically assaulted by a Korean soldier while he was performing guard duty.  As another purported stressor, the Veteran stated that he was harassed and assaulted physically by other soldiers and commanding officers who were seeking to "toughen [him] up."  As still other stressors, the Veteran reported that he was involved in multiple physical altercations, including one in which he was struck on the head with a board and knocked unconscious in a nightclub in Korea.  The Veteran reported also that he was involved in a fight with another soldier and that he broke his hand and had his head slammed into a vending machine.  In all, the Veteran stated that he served for four months on the Korean DMZ.  In that regard, he seems to assert that all of the foregoing stressor events occurred within that four month period.  During his May 2011 Board hearing, the Veteran testified that he was nearly shot during shooting training at a firing range.  He elaborated that the bullet was fired across his body and missed striking him by one inch.  Essentially the same stressors are reported by the Veteran at different treatment visits and VA examinations conducted during the appeal period.

Notably, the Veteran reports that he experienced psychiatric symptoms during service.  In his NOD, he related that he felt alienated from other soldiers.  During his Board hearing, he added that he felt depressed at various times during service.  He denied having any history of psychiatric symptoms or treatment prior to enlistment.

The Veteran's assertions are supported by a May 2003 buddy statement from B.J.H., who recalls that the Veteran did appear to be depressed during service.

The service treatment records show that the Veteran denied during his June 1987 enlistment examination that he had any pre-service history of psychiatric problems.  Although the records for treatment during service reflect that the Veteran was not treated during service for any psychiatric problems, the Veteran's August 1989 separation examination notes that the Veteran did report symptoms such as frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble.  A specific diagnosis relating to those symptoms was not rendered.

The post-service treatment records show that the Veteran has been followed during VA and private treatment since September 2001 for ongoing psychiatric symptoms that include sleep disturbances marked by insomnia, racing thoughts, confusion, depression, mood disturbances, irritability and anger, poor concentration, hyperactivity, rapid speech, suicidal ideation, nightmares, intrusive thoughts, flashbacks, limited insight and judgment, avoidance of public places, intermittently disheveled appearance, and loss of interest in activities.  Those records, however, offer conflicting psychiatric diagnoses.

Records for VA treatment through 2002 document ongoing diagnoses of bipolar disorder.  During VA treatment in January 2003, the Veteran's working diagnosis was apparently changed to depressive disorder, although alternate diagnoses of anxiety disorder and personality disorder were also considered.

Notably, a VA social worker opined in November 2004 that the Veteran's symptoms were consistent with PTSD under the diagnosing criteria under the DSM-IV.  A November 2008 private treatment record from APS Healthcare reflects a tentative PTSD diagnosis with bipolar disorder being also considered.  Notably, that opinion does not provide any discussion or explanation within the framework of the DSM-IV or other diagnosing criteria for the PTSD diagnosis.  A November 2008 psychiatric study conducted on behalf of the State of Hawaii Department of Health also offered a PTSD diagnosis.  That opinion also does not provide any explanation or basis for the rendered diagnosis.  Finally, a July 2011 private opinion from P.F.M. also provides a PTSD diagnosis and explains that the Veteran's symptoms "far exceed the minimum clinical criteria necessary for the diagnosis of [PTSD]."  P.F.M. elaborated that the diagnosis was based upon observations and clinical interviews over the course of psychotherapy.  To that end, P.F.M. notes that the Veteran was reporting and demonstrating symptoms that included:  upsetting thoughts about traumatic events; reliving traumatic events; feeling emotionally upset on reminders of traumatic events; experiencing physical reactions when reminded of traumatic events; avoidance of thoughts, conversations, activities, people, and places that remind him of traumatic events; being unable to remember parts of traumatic events; having less interest and participating less in activities; feeling distant from others; feeling as though future plans or hopes will not come true; sleep disturbances; irritability and anger; difficulty concentrating; being overly alert; and, being jumpy or easily startled.

Concurrent with the foregoing PTSD diagnoses, records for VA treatment after January 2009 bring into question the accuracy of a PTSD diagnosis and also suggest still other possible diagnoses.  During VA treatment in January and March of 2009, the attending VA psychiatrist noted that the Veteran seemed to be able to identify and delineate his symptoms "too clearly" and in a manner that suggested knowledge of the DSM-IV criteria for a PTSD diagnosis.  Indeed, the Veteran stated during the treatment interview, "I've had a lot of time to analyze myself and I'm pretty well studied."  During VA treatment in May 2009, the treating VA psychiatrist noted that the Veteran's reported stressors from his service at the Korean DMZ do meet Criteria A under the DSM-IV for PTSD.  Still, the psychiatrist remarked that the Veteran's symptoms are "weak, at best to meet the rest of [the] criteria for PTSD."  The VA psychiatrist diagnosed mood disorder, not otherwise specified (NOS) with possible bipolar disorder versus depression, NOS.  In December 2009, the Veteran insisted that his treatment focus on PTSD.  The treating psychiatrist noted, however, that PTSD was not a diagnosis.

In December 2011, the Veteran underwent a VA examination that was aimed at determining the nature and etiology of his psychiatric disorder.  The examiner noted that the Veteran was "a very unreliable historian" and that he admitted that he had been "in a black cloud from [sic] 20 years."  The Veteran reported also that he had a history of polysubstance abuse, including current and ongoing marijuana use.

In relation to the Veteran's symptoms, the examiner noted many of the previously listed symptoms, but also noted religious preoccupation, grandiose delusions, and loose and tangential thought content.  The examined noted also that the Veteran spent a great deal of time making bizarre drawings and religious quotations in his books.  For stressors, the Veteran reported that he was mistreated by his staff sergeant and that he was present during "random explosions" during his service in Korea.

The examiner opined that the Veteran's stressors and symptoms did not meet any of the criteria for a PTSD diagnosis under the DSM-IV.  In that regard, she observed that the Veteran did not persistently re-experience traumatic events, persistently avoid stimuli associated with trauma, experience persistent symptoms of increased arousal.  Rather, the examiner diagnosed schizoaffective disorder, bipolar type.  As rationale, the examiner explained that schizoaffective disorder is characterized by thought disorganization, grandiose delusions, hallucinations, disorganized lifestyle, periods of sleeplessness with overactive mind, and engaging in non-productive activities.  The examiner explained that the disorder is not acquired, but rather, is a genetic/biological disorder that occurs usually in late teenage years or early adult life.  The examiner stated that it is not known whether the Veteran had signs of that disorder while he was still in service, and hence, concluded that she is unable to state without speculation whether the Veteran's schizoaffective disorder, bipolar type is related to his active duty service.

In a May 2014 addendum, the VA examiner attempted to address the contrary contentions raised in the aforementioned buddy statements and the conflicting diagnosis and opinion expressed by P.F.M.  In that regard, the examiner summarily dismissed the significance of the buddy statements on the basis that the Veteran's service buddies are not mental health professionals.  In relation to P.F.M.'s opinions, the examiner noted that his opinions were based solely on the Veteran's subjectively reported history and symptoms, which the examiner reiterated are not reliable.  Moreover, the examiner stated, P.F.M. is not a medical doctor and therefore did not likely have significant experiencing in diagnosing and treating severe mental illnesses.  Concerning the question of whether the diagnosed schizoaffective disorder was linked to the Veteran's active duty service, the examiner reiterated that she was unable to offer such an opinion.  In that regard, she acknowledged that the Veteran demonstrated disturbed behaviors during service.  She stated, however, that those behaviors could have been attributable to substance abuse as well as early signs of a severe mental disorder.

The Board declines to assign significant weight to the opinions expressed in the May 2014 addendum.  First, the examiner provides inadequate basis for dismissing the significance of the lay observations expressed in the buddy statements in the record.  In that regard, the fact that the Veteran's service buddies are not medical professionals is insignificant because they are still competent to report their own observations of the Veteran.  Thus, to the extent that the Veteran's service buddies report that the Veteran appeared to be depressed during service, those statements are entitled probative weight.  Second, to the extent that the examiner rebuts P.F.M.'s contrary opinion on the basis that he is not a medical doctor, the Board also finds that basis as being unsatisfactory.  In that regard, the Board observes that P.F.M.'s letterhead identifies him as a licensed psychologist and a Ph.D.  Certainly, observing and identifying psychiatric symptoms and forming psychiatric diagnoses are well within P.F.M.'s expertise.  Under the circumstances, P.F.M.'s opinions are not diminished by the fact that he is not a medical doctor and are due some degree of probative weight.

In view of the conflicting diagnoses and opinions in the record, VA sought a record review and expert psychiatric opinion from Dr. J.R.  In a May 2016 opinion, Dr. J.R. expressed that she disagreed with the prior PTSD diagnoses.  In that regard, she notes that the symptoms do not meet the criteria for a PTSD diagnosis under the DSM-IV or DSM-V.  Rather, Dr. J.R. opined, the symptoms met the criteria under the DSM-V for schizoaffective disorder, bipolar type.  As rationale, she explained that the Veteran's symptomatology was marked by major depressive or manic mood episodes and delusions.  She opined that the disorder was neither incurred during service, nor resulted from an illness or event that occurred during service.  She supported her opinion by observing that the Veteran did not receive treatment or a diagnosis for any psychiatric conditions during service and was not treated initially for a psychiatric disorder until 2001.

In September 2016 addendum, Dr. J.R. reiterated that the Veteran's symptoms are not consistent with PTSD, but are consistent with schizoaffective disorder, bipolar type.  In response to the Board's request that she address the PTSD diagnosis expressed in the November 2008 State of Hawaii report, Dr. J.R. stated that she could not concur with the PTSD diagnosis expressed in that report.  As basis, she noted that there is no evidence that the Veteran was treated for a mental illness during service, and moreover, there are no markers in the service treatment records that suggest that the Veteran experienced abuse.  As further basis for her schizoaffective disorder, bipolar type diagnosis, Dr. J.R. noted that the Veteran experienced chronic mood instability, experienced delusions and hallucinations for periods of over two weeks, and demonstrated the existence of major mood episodes over the majority of the duration of the active and residual portions of the illness.

In January 2017, the Board asked Dr. J.R. to elaborate further on her opinion by addressing the significance of the lay observations reported in the May 2003 buddy statement and the psychiatric complaints noted during the Veteran's August 1989 separation examination.  To that end, the Board asked Dr. J.R. to opine, after consideration of that evidence, whether it is at least as likely as not that the symptoms reported and observed during the Veteran's active duty service represent manifestations of the currently diagnosed schizoaffective disorder, bipolar type.  In an April 2017 addendum, Dr. J.R. responded that the in-service symptoms are at least as likely as not manifestations of the currently diagnosed disorder.

In sum, the evidence in the record shows that the Veteran does not have PTSD.  In that regard, the PTSD diagnoses shown in the record appear to be based largely upon the Veteran's subjectively reported history and symptoms. To that extent, the Veteran's statements regarding his PTSD symptoms and reported stressors carry grave credibility concerns.  In that regard, the Board takes particular notice of the Veteran's own admission during VA treatment in January and March of 2009 that, "I've had a lot of time to analyze myself and I'm pretty well studied."  Indeed, treating VA staff has remarked during those treatments that the manner in which the Veteran reported his history suggested knowledge of the DSM-IV criteria for PTSD.  During the December 2011 VA examination, the examiner remarked that the Veteran appeared to be an unreliable historian and the Veteran admitted himself that he felt as though he had been in a black cloud for the past 20 years.  Under the circumstances, the accuracy and validity of the Veteran's psychiatric symptoms and history are not entitled full probative weight.  To the extent that the VA and private PTSD diagnoses in the record relied upon the Veteran's history, those opinions also are not entitled full weight.

In contrast, the schizoaffective disorder, bipolar type diagnosis rendered by Dr. J.R. is based upon a full objective review and critical analysis of the Veteran's complete psychiatric history.  That history was gained from review of the Veteran's full in-service and post-service history, all of the contentions raised by the Veteran and his service buddies, and all of the objective findings and opinions expressed in the record.  To that extent, Dr. J.R.'s findings and conclusions are not based exclusively on the Veteran's suspect subjectively reported history.  Further, the diagnosis rendered by Dr. J.R. is supported by a reasoned rationale and analysis that applies the criteria under the DSM-V.  For these reasons, the Board is inclined to assign significantly greater probative weight to Dr. J.R.'s diagnosis.

To the extent that Dr. J.R. has diagnosed schizoaffective disorder, bipolar type for the Veteran, she has opined also that it is at least as likely as not that the symptoms shown in the service treatment records and reported by the Veteran's service buddies are manifestations of the Veteran's current disorder.  In other words, Dr. J.R. has opined that the Veteran's current schizoaffective disorder, bipolar type was at least as likely as not first incurred during his active duty service.  Under the circumstances, the elements for service connection for schizoaffective disorder, bipolar type for the Veteran are met.

The Veteran is not entitled to service connection for PTSD.  To that extent, his appeal is denied.  He is entitled to service connection for schizoaffective disorder, bipolar type.  To that extent, this appeal is granted.



	B.  Low Back Disorder

In relation to his claim for service connection for a low back disorder, the Veteran testified during his Board hearing that he had instances during service where his back went out on him.  He adds that he performed activities during service that included performing pushups with another soldier sitting on his back and carrying 150 pounds of beer on his back.  To that end, he suggests that his current back disorder is related etiologically to his in-service activities.

Service treatment records show that the Veteran did report having low back pain during treatment in March 1988.  A physical examination conducted at that time revealed objective signs of pain during thoracolumbar motion.  Nonetheless, there is no evidence of any radiologically confirmed findings in the Veteran's spine.  Treating medical staff simply diagnosed "low back pain."  Of significance, subsequent service treatment records do not document ongoing back complaints.  During the August 1989 separation examination, the Veteran denied expressly having any ongoing back or spine-related problems.

Post-service VA treatment records show that the Veteran was treated initially for complaints of low back pain in 1992.  At that time, he reported that he had been having off and on back pain for approximately five years.  Despite the Veteran's subjective complaints, an examination and x-rays of his lumbosacral spine were normal.

The record indicates that the Veteran did not seek treatment for his back again until approximately nine years later in February 2002.  Although he reported back pain at that time, a physical examination was apparently normal and a specific diagnosis was not rendered.

In January 2003, the Veteran returned for VA treatment for back complaints.  A thoracolumbar spine MRI conducted in October 2003 revealed for the first time degenerative changes with a slight midline disc protrusion at the Veteran's L4-5 disc.  Treating medical staff did not provide an opinion as to the cause or origin of the diagnosed spine degeneration.

The Veteran sought private treatment for ongoing back complaints in January 2004 with Dr. J.J.A.  At that time, he reported that he had been having back pain over the previous year and that he had exacerbated his symptoms recently while performing lifting movements.  A physical examination at that time showed active trigger points along the Veteran's lumbar spine.  Demonstrated thoracolumbar motion was restricted and productive of pain.  Dr. J.J.A. also diagnosed lumbosacral disc degeneration.  Again, no opinion was given as to the cause or origin of the spine disorder.

The Veteran's back was examined and treated in October 2009 at Tripler Army Medical Center.  Objective findings included tenderness during palpation over the middle and low back, muscle spasms, and loss of normal lumbar lordosis.

During a December 2011 VA examination, the Veteran reported that he sustained a back injury while performing field exercises in 1989 while stationed in Korea.  He stated that at age 21 (i.e., two years after service in 1991, according to the Veteran's date of birth), he had an event where his back went out.  He related also that he worked in construction from 1991 through 1994.  An examination of the spine revealed tenderness over the Veteran's sacrum and diminished thoracolumbar motion.  The examiner reviewed the October 2003 thoracolumbar spine MRI and confirmed the findings expressed in that record.

The examiner diagnosed lumbar spine degenerative disc disease but opined that it is less likely than not that the Veteran's spine degeneration was incurred in or caused by his active duty service.  As rationale, the examiner observed that the initial in-service injury was not significant enough to be the cause of his current back problem.  Moreover, the examiner observed, the evidence shows that there was a delay of several years between his military service and the initial manifestations of back pain and progression in 2003.

The evidence in the record shows that the Veteran's current lumbosacral spine degenerative condition was neither sustained during his active duty service, nor, caused by an injury or event that occurred during service.  In that regard, the service treatment records indicate that the Veteran's in-service injury in March 1988 apparently resolved, as the Veteran did not seek further treatment and he denied expressly having any ongoing back problems during his separation examination.  To the extent that the Veteran may be construed as asserting chronicity of his back problems dating back to the in-service injury, such assertions are inconsistent with his denial of any ongoing back problems during his separation examination. In conjunction with the foregoing, the Veteran has also admitted during his December 2011 VA examination that he has had a post-service event where his back went out in 1991, two years after his separation from service.  He also acknowledged that he worked in construction for three years, which suggests strongly that he experienced post-service strain on his spine that may have caused his post-service complaints.  Indeed, during private treatment in February 2004 with Dr. J.J.A., the Veteran reported that his back symptoms at that time had only been ongoing for the past year and were aggravated by recent lifting activities.  Overall, any assertion by the Veteran that he has had chronic back pain that dates back to his active duty service is inconsistent with other statements made by him during treatment and the information in the medical evidence in the record.  Accordingly, the Board does not assign probative weight to the Veteran's assertions concerning continuity.

In contrast, the negative findings and opinions expressed in the December 2011 VA examination are entitled significant probative weight.  Those findings and opinions are not rebutted in the record by any probative contrary evidence, and moreover, are supported by full rationale that is consistent with the evidence in the record.  Accordingly, the Board is persuaded by the VA examiner's negative opinion.

The evidence shows that the Veteran's lumbar spine degenerative disc disease was neither sustained during his active duty service, nor, caused by or resulted from an injury or event that occurred during his active duty service.  The Veteran is not entitled to service connection for a low back disorder.  To that extent also, this appeal is denied.


ORDER

Service connection for PTSD is denied.

Service connection for schizoaffective disorder, bipolar type is granted.

Service connection for a low back disorder is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


